



Exhibit 10.35


OGE ENERGY CORP.
FORM OF PERFORMANCE UNIT AGREEMENT
UNDER THE 2013 STOCK INCENTIVE PLAN
OGE Energy Corp. (the "Company") hereby awards, at target, to __________ (the
"Participant") __ Performance Units pursuant to the OGE Energy Corp. 2013 Stock
Incentive Plan (the "Plan"), the definitions and provisions of which are
incorporated herein by reference.
The specific terms and conditions of the award are set forth hereinafter.
1.
Performance Units and Award Cycle. Each Performance Unit represents and is equal
to the value of one share of Company Common Stock. Subject to the provisions of
the Plan, the Performance Units awarded to the Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during the award cycle established with respect thereto beginning on
__________ and ending on __________ (the "Award Cycle").

2.
Performance Goal Condition. The Performance Units are contingently awarded
subject to the condition that the number of Performance Units, if any, earned by
the Participant upon the expiration of the Award Cycle is dependent (in the
manner hereinafter set forth) on the performance of the Company's total
shareholder return relative to the total shareholder return of all of the
companies (the "S&P Companies") comprising the Standard and Poor's 1500
Utilities Index as of __________ and __________ (or their successors from a
merger or other combination with another company listed in such Index, but
excluding any company subject to a Business Combination, as hereinafter defined
on __________). Total shareholder return ("TSR") for any company, including the
Company, shall include both price appreciation (depreciation) and cash
dividends, shall be calculated in the same manner that Standard and Poor’s
calculated total return as of __________ and shall be measured by the company's
total return that shareholders receive over the Award Cycle by investment at the
first day of the Award Cycle.

The number of Performance Units earned is dependent on the performance ranking
of the Company's total shareholder return for the Award Cycle, as set forth
below (expressed in terms of the Company's position among the S&P Companies when
ranked by total shareholder return for the Award Cycle):
COMPANY TSR PERCENTILE RANKING VS. S&P COMPANIES
PERCENT OF TARGET PERFORMANCE UNITS EARNED
__ percentile
200%
__ percentile
175%
__ percentile
150%
__ percentile
125%
__ percentile
100%
__ percentile
75%
__ percentile
50%
__ percentile
25%
Below __ percentile
0%



Performance Units earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of Performance Units which the Participant earns shall be a whole
number (disregarding any fraction).
Any Performance Units awarded hereunder that the Participant does not earn at
the end of the Award Cycle pursuant to the foregoing schedule shall be
forfeited.





--------------------------------------------------------------------------------





The provisions of this Section 2 shall not affect in any way any forfeiture
under Section 4 below or Section 8(b) of the Plan or any provision regarding the
earning of Performance Units at the 100% target level under Section 9 of the
Plan upon the occurrence of a Change of Control.
For purposes of determining whether any of the S&P Companies is subject to a
Business Combination on __________, a company shall be deemed subject to a
Business Combination on __________, if such company is: (i) the subject of a
tender offer or exchange offer by a third party seeking to acquire more than 20%
of the outstanding voting securities of such company or (ii) a party to a
merger, consolidation, share exchange or reorganization agreement or an
agreement providing for the sale or disposition of all or substantially all of
its assets.
3.
Payout. Subject to Section 9 of the Plan, as soon as practicable following the
end of the Award Cycle, the Committee shall evaluate the actual performance of
the Performance Goal set forth in Section 2 hereof, shall certify in writing the
extent to which such Performance Goal and other material terms of this award
have been satisfied and shall determine the number, if any, of Performance Units
that have been earned (the "Earned Performance Units"). The Committee shall then
cause to be issued to the Participant (or, in the event of the Participant's
death, to the Participant's beneficiary under the Plan) no later than
__________: (i) a certificate for shares of Common Stock equal in number to the
Earned Performance Units (disregarding any fraction) plus a cash payment equal
to the amount of dividends that would have been declared during the Award Cycle
on such number of shares of Common Stock being issued pursuant to this Section
3.

4.
Forfeiture. All Performance Unit awards are subject to the terms and conditions
of the Plan relating to Performance Units. If the Participant incurs a
Termination of Employment for any reason on or before the end of the Award
Cycle, all rights to or in respect of Performance Units awarded hereunder shall
be forfeited except as provided in Section 8(b)(iii) or Section 9(a)(iii) of the
Plan and except that, in the case of the Participant's Termination of Employment
after he has at least 80 Points as defined in Section 2.49 of the OGE Energy
Corp. Retirement Plan, as amended and restated effective January 1, 2013, such
Termination of Employment will be considered a Termination of Employment due to
Retirement under Section 8(b)(iii) of the Plan.

5.
Acceptance of Award. By execution of this Agreement, the Participant accepts the
award, acknowledges receipt of a copy of the Plan, and represents that the
Participant is familiar with the terms and provisions thereof and agrees to be
bound thereby. Participant further agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to any
questions arising under the Plan, including any calculation of, or in connection
with, the total shareholder return of the Company or any other company for the
Award Cycle.

6.
Taxes and Other Matter.

(a)    By execution of this Agreement, the Participant agrees to pay all
withholding and other taxes payable by the Participant with respect to
Performance Units earned under this Agreement at such times and in such manner
as the Company may request, and the Participant further agrees to comply with
all Federal and State securities laws.
(b)    The Participant may elect, subject to approval of the Board of Directors
or a committee composed of two or more non-employee directors within the meaning
of Rule 16b-3(b)(3) of the Securities Exchange Act of 1934 or any successor
provision thereto, to satisfy Participant’s minimum tax withholding requirements
under Federal, State and local laws and regulations thereunder, in whole or in
part, by having the Company withhold shares having a fair market value equal to
all or a portion of the amount so required to be withheld. The value of the
shares to be withheld is to be based upon the same price of the shares that is
utilized to determine the amount of withholding tax that the Participant owes.
All elections under this Section 6(b) shall be (i) irrevocable and (ii) made
electronically through the Common Stock Plan Services Administrator (or by such
other method as the Committee determines) prior to the date on which the
Committee will determine the number of Performance Units earned hereunder or
such earlier date as the Company shall prescribe.
7.
Other Condition. The award of Performance Units evidenced by this Agreement
shall be subject to your acceptance of this Agreement.








--------------------------------------------------------------------------------





OGE ENERGY CORP.
 
 
 
 
 
 
BY:
 
 
Chairman of the Board and
 
Chief Executive Officer
 
 
 
 
 
 







ACCEPTED AND AGREED TO this _________ day of _____________________________








__________________________________
Participant






--------------------------------------------------------------------------------









OGE ENERGY CORP.
FORM OF PERFORMANCE UNIT AGREEMENT
UNDER THE 2013 STOCK INCENTIVE PLAN


OGE Energy Corp. (the "Company") hereby awards, at target, to __________ (the
"Participant") __ Performance Units pursuant to the OGE Energy Corp. 2013 Stock
Incentive Plan (the "Plan"), the definitions and provisions of which are
incorporated herein by reference.
The specific terms and conditions of the award are set forth hereinafter.
1.
Performance Units and Award Cycle. Each Performance Unit represents and is equal
to the value of one share of Company Common Stock. Subject to the provisions of
the Plan, the Performance Units awarded to the Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during the award cycle established with respect thereto beginning on January
1, 2016 and ending on December 31, 2018 (the "Award Cycle").

2.
Performance Goal Condition. The Performance Units are contingently awarded
subject to the condition that the number of Performance Units, if any, earned by
the Participant upon the expiration of the Award Cycle is dependent (in the
manner hereinafter set forth) on Utility EPS Growth during the Award Cycle.
Utility EPS Growth shall mean the amount obtained by multiplying one-third times
the percentage increase or decrease in Utility EPS for the year ended December
31, 2018 as compared to $1.35 for the year ended December 31, 2015. Utility EPS
shall mean the sum of: (x) the Net Income as shown on the Statement of Income of
Oklahoma Gas and Electric Company for the year ended December 31, 2018 plus (y)
the Net Income of OGE Transmission Company as shown on the Statement of Income
of OGE Transmission Company for the year ended December 31, 2018, divided by the
same number of outstanding shares of common stock used in calculating
consolidated diluted earnings per average common share from continuing
operations of OGE Energy Corp., as reported on the Consolidated Statement of
Income of OGE Energy Corp. for the year ended December 31, 2018. For purposes of
the foregoing, all percentages shall be calculated to the nearest one-hundredth
of one percent. The number of Performance Units earned for the Award Cycle shall
be determined in accordance with the following chart:



UTILITY'S AVERAGE EARNINGS PER SHARE GROWTH
PERCENT OF TARGET PERFORMANCE UNITS EARNED
7.0%
200%
6.3%
180%
5.6%
160%
4.9%
140%
4.2%
120%
3.5%
100%
3.0%
87.5%
2.5%
75%
2.0%
62.5%
1.5%
50%
Below 1.5%
0%





Performance Units earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of Performance Units which the Participant earns shall be a whole
number (disregarding any fraction).
Any Performance Units awarded hereunder that the Participant does not earn at
the end of the Award Cycle pursuant to the foregoing chart shall be forfeited.





--------------------------------------------------------------------------------





The provisions of this Section 2 shall not affect in any way any forfeiture
under Section 4 below or Section 8(b) of the Plan or any provision regarding the
earning of Performance Units at the 100% target level under Section 9 of the
Plan upon the occurrence of a Change of Control.
3.
Payout. Subject to Section 9 of the Plan, as soon as practicable following the
end of the Award Cycle, the Committee shall evaluate the actual performance of
the Performance Goal set forth in Section 2 hereof, shall certify in writing the
extent to which such Performance Goal and other material terms of this award
have been satisfied and shall determine the number, if any, of Performance Units
that have been earned (the "Earned Performance Units"). The Committee shall then
cause to be issued to the Participant (or, in the event of the Participant's
death, to the Participant's beneficiary under the Plan) no later than March 15,
2019: (i) a certificate for shares of Common Stock equal in number to the Earned
Performance Units (disregarding any fraction) plus (ii) a cash payment equal to
the amount of dividends that would have been declared during the Award Cycle on
such number of shares of Common Stock being issued pursuant to this Section 3.

4.
Forfeiture. All Performance Unit awards are subject to the terms and conditions
of the Plan relating to Performance Units. If the Participant incurs a
Termination of Employment for any reason on or before the end of the Award
Cycle, all rights to or in respect of Performance Units awarded hereunder shall
be forfeited except as provided in Section 8(b)(iii) or Section 9(a)(iii) of the
Plan and except that, in the case of the Participant's Termination of Employment
after he has at least 80 Points as defined in Section 2.49 of the OGE Energy
Corp. Retirement Plan, as amended and restated effective January 1, 2013, such
Termination of Employment will be considered a Termination of Employment due to
Retirement under Section 8(b)(iii) of the Plan.

5.
Acceptance of Award. By execution of this Agreement, the Participant accepts the
award, acknowledges receipt of a copy of the Plan, and represents that the
Participant is familiar with the terms and provisions thereof and agrees to be
bound thereby. Participant further agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to any
questions arising under the Plan, including any calculation of, or in connection
with, earnings per share of the Company for any period.

6.
Taxes and Other Matter.

(a)    By execution of this Agreement, the Participant agrees to pay all
withholding and other taxes payable by the Participant with respect to
Performance Units earned under this Agreement at such times and in such manner
as the Company may request, and the Participant further agrees to comply with
all Federal and State securities laws.
(b)    The Participant may elect, subject to approval of the Board of Directors
or a committee composed of two or more non-employee directors within the meaning
of Rule 16b-3(b)(3) of the Securities Exchange Act of 1934 or any successor
provision thereto, to satisfy Participant’s minimum tax withholding requirements
under Federal, State and local laws and regulations thereunder, in whole or in
part, by having the Company withhold shares having a fair market value equal to
all or a portion of the amount so required to be withheld. The value of the
shares to be withheld is to be based upon the same price of the shares that is
utilized to determine the amount of withholding tax that the Participant owes.
All elections under this Section 6(b) shall be (i) irrevocable and (ii) made
electronically through the Common Stock Plan Services Administrator (or by such
other method as the Committee determines) prior to the date on which the
Committee will determine the number of Performance Units earned hereunder or
such earlier date as the Company shall prescribe.
7.
Other Condition. The award of Performance Units evidenced by this Agreement
shall be subject to your acceptance of this Agreement.


















--------------------------------------------------------------------------------





OGE ENERGY CORP.
 
 
 
 
 
 
BY:
 
 
Chairman of the Board and
 
Chief Executive Officer
 
 
 
 
 
 







ACCEPTED AND AGREED TO this _________ day of _____________________________








__________________________________
Participant






